Title: From James Madison to James Monroe, 30 December 1785
From: Madison, James
To: Monroe, James


Dear Sir,
Richmond Decr. 30. 1785
The past week has been rendered important by nothing but some discussions on the subject of British debts. The bill brought in varied from that which miscarried last year 1. by adding provision in favor of the Creditor for securing payment at the dates of the instalments 2 by annexing a clause empowering the Executive to suspend the operation of the Act in case Congress should notify their wish to that effect. Great difficulty was found in drawing the House into Commte on the subject. It was at length effected on Wednesday. The changes made in the Bill by the Committee are 1. striking out the clause saving the Creditors from the act of limitation which makes the whole a scene of Mockery—2. striking out the provision for securities—3 converting the clause author[iz]ing Congs. to direct a Suspension of the Act, into a clause suspending it, untill Congs. should notify to the Executive that G. B. had complyed with the Treaty on her part, or that they were satisfied with the steps taken by her for evacuating the posts, paying for Negroes and for a full compliance with the Treaty. The sentence underlined was prepared as an amendment to the amendment and admitted by a very small majority only. 4. exonerating the public from responsibility for the payments into the Treasury by British debtors, beyond the real value of the liquidated paper. Since these proceedings of the Committee of the whole, the subject has slept on the table, no one having called for the report. Being convinced myself that nothing can be now done that will not extremely dishonor us, and embarrass Congs. my wish is that the report may not be called for at all. In the course of the debates no pains were spared, to disparage the Treaty by insinuations agst. Congs., the Eastern States, and the negociators of the Treaty, particularly J. Adams. These insinuations & artifices explain perhaps one of the motives from which the augmen[ta]tion of the fœderal powers & respectability have been opposed. The Reform of the County Courts has dwindled into directions for going thro’ the docket quarterly, under the same penalties as now oblige them to do their business monthly. The experiment has demonstrated the impracticability of rendering these Courts fit instruments of Justice; and if it had preceded the Assize Question would I think have ensured its success. Some wish to renew this question in a varied form, or at least under a varied title; but the Session is too near its period for such an attempt. When it will end I know not. The business depending wd. employ the House till March. A system of navigation and Commercial regulations, for this State alone, is before us and comprizes matter for a Month’s debate. The Compact with Maryd. has been ratified. It was proposed to submit it to Congs. for their sanction, as being within the word Treaty used in the Confederation. This was oppd. It was then attempted to transmit it to our Delegates to be by them simply laid before Congs. Even this was negatived by a large Majority. I can add no more without risking the opportunity by the post, except that I remain yr. affec. friend
Js Madison Jr.
